Citation Nr: 1528879	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for arthritis of both hips, arthritis of the right shoulder, degenerative changes of the lumbar spine, tinnitus, and PTSD.  

The January 2013 rating decision also denied service connection for an anxiety disorder.  The Veteran did not file a notice of disagreement with respect to this issue and, in the October 2014 notice of disagreement, the Veteran specifically limited the appeal to service connection for PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a low back disability, bilateral hip disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's currently diagnosed tinnitus is related to active service.

2.  The Veteran's currently diagnosed right shoulder glenohumeral joint osteoarthritis is related to active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right shoulder glenohumeral joint osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the decision below, the Board grants service connection for tinnitus and a right shoulder disability, representing a complete grant of the benefit sought on appeal with respect to these issues, and is remanding the remaining issues of service connection for a low back disability, bilateral hip disability, and PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary.   

Service Connection Law and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As adjudicated below, the Board is granting service connection for tinnitus and right shoulder glenohumeral joint osteoarthritis based on direct service connection under 38 C.F.R. § 3.303(d); therefore, the additional service connection theory of presumptive service connection based on continuity of symptomatology or "chronic" symptoms in service under 38 C.F.R. § 3.303(b) (2014) pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, the theory of presumptive service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Service Connection for Tinnitus 

The Veteran essentially contends that the current tinnitus is related to when he was hit over the head with a bottle during service.  See February 2013 and May 2015 written statements.

First, the evidence of record demonstrates that the Veteran has a current tinnitus disability.  The January 2013 VA examination report notes that the Veteran reported recurrent tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran sustained an in-service injury when he was hit over the head with a bottle.  A November 1954 service dental record notes that the Veteran's jaw was fractured by a beer bottle.  

On the question of relationship of current disability to service, in a March 2013 written statement, Dr. D.M. noted that the Veteran reported being hit on the head with a bottle during service, which rendered him unconscious for 15 to 30 minutes.  Dr. D.M. opined that the Veteran's tinnitus is at least as likely as not a result of service.  The Board finds that the March 2013 private medical opinion is adequate for evaluation purposes.  There is no indication that Dr. D.M. was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds March 2013 private medical opinion to be of great probative value.

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's tinnitus is causally related to the in-service head injury; thus, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.

Service Connection for a Right Shoulder Disability

The Veteran essentially contends that the current right shoulder disability is related to working as a pole linesman during service.  See May 2015 written statement.  The Veteran contends that he fell off a pole during service, injuring his right shoulder.  He claims that he went to sick call and placed on quarters. The record reflect that the Veteran's service medical records were partially destroyed in the National Archives fire of 1973.  The record also includes the separation report of medical examination which noted that the clinical evaluation of the upper extremities were normal and did not note any history regarding the right shoulder.  The Veteran has asserted that he had right shoulder symptoms in service. 

First, the evidence of record demonstrates that the Veteran currently diagnosed right shoulder glenohumeral joint osteoarthritis.  See June to October 2011 private treatment records.

Next, the Board finds that the Veteran sustained an in-service injury of overuse of the right shoulder during service.  The DD Form 214 reflects that the Veteran's military occupational specialty (MOS) was pole lineman and the Veteran is competent to report that he worked on electric poles during service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  In an October 2011 private medical opinion, Dr. R.S. noted that working as a pole lineman involves climbing poles, which can lead to overuse of the hips, knees, and/or shoulders.  The Board finds that the Veteran's statements are credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).

On the question of relationship of current disability to service, in an October 2011 written statement, Dr. R.S. noted that, in his experience practicing clinical orthopaedic surgery, he has seen the development of degenerative arthritis and rotator cuff syndromes in climbing athletes and climbing workers.  Dr. R.S. noted that there is a significant risk for overuse of the shoulder while load-bearing, working overhead, and climbing with one's body weight.  Dr. R.S. opined that it is more likely than not that the Veteran's service contributed to the wear and tear on his shoulder leading to the current degenerative arthritis.

The Board finds that the October 2011 private medical opinion is adequate for evaluation purposes.  There is no indication that Dr. R.S. was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds October 2011 private medical opinion to be of great probative value.

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's right shoulder disability is causally related to the in-service work as a pole lineman; thus, the criteria for service connection for right shoulder glenohumeral joint osteoarthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of entitlement.



ORDER

Service connection for tinnitus is granted.

Service connection for right shoulder glenohumeral joint osteoarthritis is granted.


REMAND

Service Connection for Low Back and Bilateral Hip Disabilities

The contention liberally construed for the Veteran is that his currently diagnosed low back and bilateral hip disabilities are related to active service, specifically falling from an electrical pole during service.  See February 2013 written statement.

The Board finds that the private medical opinions currently associated with the claims file are inadequate.  In a November 2011 written statement, Dr. T.J. opined that the Veteran has severe degenerative joint disease, but did not provide a rationale for the opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

In an October 2011 written statement, Dr. C.W. opined that it is possible that the Veteran's degenerative arthritis may be related in part to his prior active service, but Dr. C.W. noted that he was not currently treating this particular aspect of the Veteran's health.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  In a November 2011 written statement, Dr. F.A. opined that it is possible that the Veteran's duties during service may have irritated his joints to the point he eventually developed arthritis, but there is no way of definitively proving this theory.  Id.  

In June 2014 disability benefits questionnaires (submitted by the Veteran), Dr. D.P. noted that the Veteran reported falling from a telephone pole during service and being diagnosed with lumbar and bilateral hip strains during service.  Dr. D.P. opined that, based on the information from the Veteran regarding his in-service injuries and MOS, it is as likely as not that the bilateral hip and low back disabilities were a natural progression of the in-service symptoms.  Dr. D.P. did not review the claims file.  

It is not clear from Dr. D.P.'s opinion whether he was aware that the Veteran's lower extremities and spine were found to be clinically normal at service separation.  See April 1955 service separation physical.  It is also not clear from the opinion whether Dr. D.P. was aware that the earliest indication of treatment for arthritis associated with the claims file is a September 1993 private treatment record noting arthritis particularly in the right hip.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As there remains some question with regard to the etiology of the claimed low back and bilateral hip disabilities, the Board finds that remand is required to obtain a VA medical opinion regarding these claims.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006)

Service Connection for PTSD

In a March 2013 written statement, Dr. D.M. opined that the Veteran's PTSD is at least as likely as not a result of his military service, specifically, when he was attacked and hit over the head with a bottle during service.  Other than this single notation of PTSD, review of the other evidence of record does not reflect diagnosis or treatment for PTSD.  It is not clear from the evidence of record whether the Veteran meets the diagnostic criteria for PTSD.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to the presence and etiology of the claimed PTSD.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.

Accordingly, the issues of service connection for a low back disability, bilateral hip disability, and PTSD are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed (1) PTSD, (2) low back disability, and (3) bilateral hip disability.  The claims file should be provided to the examiner.  

The VA examiner should diagnose all current low back and bilateral hip disabilities and offer the following opinions with supporting rationale:  

Is it at least as likely as not (50 percent or greater probability) that each current low back and bilateral hip disability was incurred in or caused by active service?  In rendering this opinion, the VA examiner should address the Veteran's contention that his current back and bilateral hip disabilities are related to working as a pole lineman during service. 
 
The examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified or is related to the Veteran's fear of hostile military or terrorist activity.  The rendering the requested opinion, the VA examiner should note that the in-service incident when the Veteran has hit over the head with a bottle has been corroborated by the other evidence of record.

2.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


